Citation Nr: 0638419	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for left eye 
conjunctivitis.

5.  Entitlement to service connection for a maxilla 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to March 
1989.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

A statement of the case on the issue of a reduction of a 
rating for conjunctivitis of the right eye is on file.  The 
record before the Board does not contain a substantive 
appeal.  As such, that issue is not before the Board at this 
time.


FINDINGS OF FACT

1.  Hypertension was not shown in service nor did it manifest 
to a compensable degree within one year from service.  
Isolated elevated blood pressure readings in service are 
determined not to be indicative of continuing hypertension.

2.  There is no competent evidence of a post service 
diagnosis of headaches.  An isolated headache in service was 
related to a viral syndrome.

3.  There is no competent evidence of a post service 
diagnosis of flat feet.  

4.  There is no competent evidence of a post service 
diagnosis of left eye conjunctivitis.

5.  There is no competent evidence of a post service 
diagnosis of a maxilla disability.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Flat feet were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Left eye conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  Maxilla disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a November 2002 letter, which was issued before initial 
consideration of the claims on appeal.  In it, VA informed 
the veteran that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  It told him that it would 
assist him with obtaining medical records, employment 
records, or records from other federal agencies.  The veteran 
was also informed of the types of evidence needed in a claim 
for service connection. 

The November 2002 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession 
that pertains to the claim.  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence.  The letter specifically informed 
the veteran that he could either send information describing 
evidence that he wanted VA to obtain or that he could send 
the evidence himself.  Additionally, there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter was sent to the veteran in March 2006 informing him of 
these elements.

VA has obtained VA treatment records and private medical 
records identified by the veteran.  VA provided the veteran 
with a medical examination in connection with the claim for 
service connection for hypertension.  VA has not provided, 
however, an examination in connection with the other claims 
for service connection.  Under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).

The evidence of record does now show post service diagnoses 
of flat feet, headaches, left eye conjunctivitis, and maxilla 
disability, nor does it s how persistent or recurrent 
symptoms of these disabilities.  The veteran has complained 
of headaches, left eye conjunctivitis, and jaw problems, but 
examiners have not reported any clinical findings to support 
the veteran's complaints.  Thus, the Board finds that an 
examination was not required for these claims for service 
connection.  There is no evidence of these disorders in 
service or thereafter.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he developed left eye conjunctivitis 
as a result of training in the gas chamber.  He states he 
bumped his head while in service and has had headaches ever 
since.  He also states his blood pressure started to rise 
while in service and that he now has to take medication for 
hypertension.  The veteran contends he has been told his jaw 
bone is deteriorating.  He argues his arches fell while in 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for hypertension may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that hypertension was incurred in service or 
manifested to a compensable degree within one year following 
service.  The service medical records show that the veteran 
had elevated blood pressure readings, to include prior to the 
time the veteran entered service.  They also showed non-
elevated blood pressure readings during service.  There are 
no post service treatment records to show that hypertension 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.

An August 2000 VA treatment record shows that an examiner 
indicated the veteran did not have hypertension.  A 2001 VA 
treatment record shows that medication was initiated for 
hypertension at that time.  The elevated blood pressure 
readings in service were not shown to be chronic, and there 
is no evidence of continuity of symptomatology between the 
time the veteran was discharged from service and 2000, which 
is evidence against the veteran's claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  Further, a VA physician reviewed the 
veteran's claims file, to include the service medical 
records, and concluded that it was less likely as not that 
the veteran had hypertension in service.  Therefore, there is 
no competent evidence of a nexus between the post service 
diagnosis of hypertension and service.  

The veteran's assertion that hypertension is due to service 
is not competent to provide a nexus to service.  It has not 
been shown that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for hypertension, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55. 

B.  Other disabilities

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for flat feet, headaches, left 
eye conjunctivitis, and a maxilla disability.  The service 
medical records show that the veteran complained of headaches 
while in service on several occasions.  No continuing 
headaches were demonstrated.  They also show that the veteran 
was diagnosed with right eye conjunctivitis (for which he is 
current service connected).  The service medical records were 
specific in that the veteran had developed conjunctivitis 
only in the right eye.  The service medical records are 
silent for any findings of flat feet or a maxilla or jaw 
disability.  

The post service medical records do not show diagnoses for 
flat feet, chronic headaches, left eye conjunctivitis, or a 
maxilla disability.  The veteran's feet were examined on 
multiple occasions, and the examiner made no mention of flat 
feet.  In October 2003, the veteran complained of having 
headaches since service.  The examiner did not enter a 
diagnosis associated with that complaint.  Additionally, 
there are multiple VA treatment records where the veteran 
denied having headaches.  A February 2004 x-ray of the 
mandible showed no abnormalities.  Without competent evidence 
of current disabilities of flat feet, headaches, left eye 
conjunctivitis, and a maxilla disability, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

While the veteran has stated he has current disabilities 
associated with his feet, head, left eye, and jaw, which he 
relates to service, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for flat feet, headaches, left eye 
conjunctivitis, and a maxilla disability, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for left eye conjunctivitis 
is denied.

Entitlement to service connection for a maxilla disability is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


